Citation Nr: 1145093	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-15 381	)	DATE
	)
	)


THE ISSUES

1.  Whether an October 7, 2009, decision of the Board of Veterans' Appeals (Board) that denied entitlement to service connection for a right hip disorder claimed as secondary to the service-connected pes planus with Taylor's bunion right fifth metatarsal head, should be revised or reversed on the basis of clear and unmistakable error (CUE).

2.  Whether an October 7, 2009, decision of the Board that denied entitlement to an evaluation in excess of 20 percent, prior to April 20, 2009, for the service-connected pes planus with Taylor's bunion right fifth metatarsal head, should be revised or reversed on the basis of CUE. 


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to November 2002.

This matter is before the Board as an original action on the motion of the Veteran in which he alleges CUE in an October 7, 2009, Board decision that denied entitlement to service connection for a right hip disorder and to an evaluation in excess of 20 percent, prior to April 20, 2009, for the service-connected pes planus with Taylor's bunion right fifth metatarsal head.


FINDINGS OF FACT

1.  In an October 7, 2009, decision, the Board denied entitlement to service connection for a right hip disorder claimed as secondary to the service-connected pes planus with Taylor's bunion right fifth metatarsal head.  

2.  The correct facts, as they were known at the time of the October 7, 2009, decision were before the Board, and the statutory or regulatory provisions extant at the time, were correctly applied.

3.  In an October 7, 2009, decision, the Board denied an evaluation in excess of 20 percent, prior to April 20, 2009, for the service-connected pes planus with Taylor's bunion right fifth metatarsal head.  

4.  The correct facts, as they were known at the time of the October 7, 2009, decision were before the Board, and the statutory or regulatory provisions extant at the time, were correctly applied.




CONCLUSION OF LAW

1.  The October 7, 2009, Board decision denying entitlement to entitlement to service connection for a right hip disorder claimed as secondary to the service-connected pes planus with Taylor's bunion right fifth metatarsal head, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2011).

2.  The October 7, 2009, Board decision denying entitlement to an evaluation in excess of 20 percent, prior to April 20, 2009, for the service-connected pes planus with Taylor's bunion right fifth metatarsal head service connection for a right hip disorder claimed as secondary to the service-connected pes planus with Taylor's bunion right fifth metatarsal head, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

In February 2010 and subsequent correspondence, the Veteran filed a motion for revision of the October 7, 2009, Board decision based on CUE of the VA in failing to grant service connection for the claimed right hip disability and for failing to grant a 40 percent rating for pes planus prior to April 20, 2009.  As to the right hip, he maintains that all of his medical evidence was not considered.  In particular, his complaints of hip pain, originally claimed as right-side sacroiliac joint dysfunction, as secondary to pes planus were not addressed.  As to the increased rating claim for pes planus, it has been indicated that the Veteran had continuously pursued his claim for an increased rating from March 1, 2005, and the increase should have therefore been assigned retroactive to that date.  It is contended that had the Board correctly applied the extant statutory or regulatory provisions, the outcome would have been manifestly different.
Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).  In reaching this conclusion, the Board notes that the Veteran is prosecuting this claim pro se, and that although CUE motions must be pled specifically, a Veteran's pro se motion must be read sympathetically, notwithstanding the specific pleading requirements set forth in the regulations.  Further the manifestly changed outcome may be inferred from pro se pleadings, even though not explicitly stated.  See Canady v. Nicholson, 20 Vet. App. 393, 401-02 (2006).
The Veteran argues that there was CUE in the October 7, 2009, decision based on the Board's failure to grant service connection for the claimed right hip disability.  The Veteran asserts that all of his medical evidence was not considered.  In particular, he claims that his complaints of hip pain, originally claimed as right-side sacroiliac joint dysfunction, as secondary to pes planus were not addressed.  He has submitted additional evidence in support of his claim; this evidence duplicates evidence of record at the time of the October 7, 2009, decision.
A review of the Board decision reflects that a complete review of the claims files was conducted and that the Board cited to pertinent evidence.  The Board noted both positive and negative clinical findings.  The Board also considered treatise evidence.  Even if the Board did not cite to every piece of evidence, this is not CUE.  The Board considered the entire records and discussed pertinent positive and negative evidence and determined that there was no current right hip pathology.  There was a basis for this determination.  As noted, there were records, including physical examinations, MRI findings, CT findings, and x-rays which did not reveal any right hip pathology and which attributed complaints of right hip pain to the Veteran's low back and right lower extremity disability, both of which were service-connected in the same Board decision.  Although the Veteran may believe that the correct facts were not considered by the Board, the Board considered the complete record and placed more probative value on the evidence indicating that there was no current right hip disability.  It is clear that the Veteran disagrees with how the facts were weighed or evaluated.  This is not CUE because mere disagreement with the weighing of medical evidence does not amount to CUE.  See Russell, 3. Vet. App. at 313-14.  The Board also provided and considered both the regulations governing direct and secondary service connection; however, since there was no current disability, the claim was denied on that basis, which was supported in the record.  
To the extent that the Veteran does not believe that "sacroiliac joint" dysfunction was not considered, the Board granted service connection for degenerative disc disease of the lumbar spine with right leg radiculopathy.  In a December 23, 2009, rating decision, the Board's October 7, 2009, determination was implemented.  The Veteran's disability of the spine includes disability located at S1, the sacroiliac joint, as part and parcel of the lumbar spine disability.  Thus, the sacroiliac joint dysfunction was considered and is in fact service-connected, just not as a "right hip disability," but rather as part of the lumbar spine disability.  
Accordingly, the Board finds that the correct facts, as they were known at the time, were before the Board; there was no undebatable error, the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and the denial of service connection was based on the record and law that existed at the time of the prior adjudication in question.  Thus, there was no CUE in the October 7, 2009, decision of the Board which denied entitlement to service connection for a right hip disorder claimed as secondary to the service-connected pes planus with Taylor's bunion right fifth metatarsal head.
The Veteran also argues that there was CUE in the October 7, 2009, Board decision based on Board's failure to grant an evaluation in excess of 20 percent, prior to April 20, 2009, for the service-connected pes planus with Taylor's bunion right fifth metatarsal head.  The Veteran argues that he had continuously pursued his claim for an increased rating from March 1, 2005, and the increase should have therefore been assigned retroactive to that date, which he states is the correct effective date for the increase.  The Veteran has submitted additional evidence in support of his claim; this evidence duplicates evidence of record at the time of the October 7, 2009, decision.
A review of the Board's October 7, 2009, decision shows that the Board explained the historical grant of service connection for pes planus with Taylor's bunion right fifth metatarsal head, noting that the RO originally granted service connection for the disorder in an August 2003 rating decision based on their determination that the disorder had preexisted service and had been permanently worsened by the Veteran's active service.  The RO found that the disability was 10 percent disabling at the time of the Veteran's entrance into service and presently 30 percent disabling.  By deducting the preexisting 10 percent disability evaluation from the present 20 percent, the RO assigned a 20 percent evaluation.  See 38 C.F.R. § 4.22.  
The Board explained that the Court had held claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board discussed the pertinent rating criteria for rating the feet, indicating that evaluations of foot disabilities are assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5276 to 5284.  The Board set forth the following.  According to the criteria of DC 5276, which provides ratings for acquired flatfoot, a severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.  According to the criteria of DC 5284, which provides ratings for residuals of other foot injuries, a 20 percent evaluation is assigned for moderately severe residuals of foot injuries.  A 30 percent evaluation is assigned for severe residuals of foot injuries.  The Note to DC 5284 provides that a 40 percent evaluation is assigned for foot injuries with actual loss of use of the foot.  38 C.F.R. § 4.71a.  Finally, the Board notes that when evaluating musculoskeletal disabilities, VA must also consider granting a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  
The Board further indicated that where medical evidence shows the Veteran has arthritis, and where the diagnostic code applicable to the disability is not based on limitation of motion, a separate rating may be assigned if there is additional disability due to limitation of motion.  
In the October 7, 2009, decision, the Board extensively reviewed the pertinent and relevant medical evidence.  This evidence predates the March 1, 2005, date that the Veteran asserts should be the effective date for an increased rating.  The Board weighed and evaluated numerous evaluation treatment records and reports dated from February 2005 onward.  
The criteria for a 30 percent rating (20 percent when the preexisting disability amount has been deducted) and 50 percent (40 percent when the preexisting disability amount has been deducted) have some overlapping symptoms.  Specifically, both contemplate marked pronation/marked deformity.  The higher evaluation further contemplates extreme tenderness of plantar surfaces of the feet, severe spasm of the tendo Achilles on manipulation, and that the bilateral condition is not improved by orthopedic shoes or appliances.  
The evidence dated prior to April 20, 2009, while setting forth symptoms compatible with the 30 percent rating, does not make mention of severe spasm of the tendo Achilles on manipulation and indicates that some improvement was appreciated from orthotics.  See treatment records dated from 2005 to 2008 and the findings and conclusions set forth in the October 2006 VA examination report.  
A review of the records shows a general increase in disability rating during the appeal as the Veteran developed a neuroma and needed resection thereof, but the overall symptoms were all compatible with a 30 percent rating and provided a basis for the 30 percent rating, prior to April 20, 2009.  Although there was a negative effect on daily and industrial function, impairment in these areas is contemplated within VA's rating criteria and a 30 percent rating represents severe bilateral disability.  As noted, the 50 percent rating lists criteria not demonstrated by the Veteran, such as the severe spasms and the showing that orthotics offered no improvement.  In addition, at no time was there loss of use of the foot.  The Board, in the October 2009 decision, assigned the 50 percent rating effective April 20, 2009, because there was a medical report that date by a private podiatrist which specifically indicated that the 50 percent criteria were met.  Since all the 50 percent criteria described were not shown up to that point, while the 30 percent criteria were demonstrated as described in the records, the Board had a basis to assign the 30 percent rating (at 20 percent) prior to April 20, 2009, and a 50 percent rating (at 40 percent) as of that date, April 20, 2009.  Further, certainly, there is a basis for staged ratings, as the Court issued directive directing that staged ratings should be assigned, where appropriate.  
Therefore, there was a basis for the 30 percent rating (at 20 percent) that the Board assigned prior to April 20, 2009, since it was consistent with the criteria for that rating which contemplated severe bilateral disability for marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The assignment of a disability rating can be grounds for CUE if it is later shown that the undisputed, contemporaneous medical evidence warranted assignment of a higher disability evaluation.  VA weighed and evaluated the evidence differently than the Veteran believes it should have been weighed and evaluated.  The criteria for the next higher rating was cited and there was a basis to not assign that rating because several of the criteria were not met based on the clinical evidence, as noted above.  The facts regarding the contemporaneous medical evidence are not undisputable and there was a basis for the assigned rating.  While there might have been a basis for a higher rating to be assigned as the Veteran asserts, that matter involves how the evidence was weighed.  The fact that the appeal as to the rating was continuously sought, there was evidence dated throughout the appeal period; hence the staged ratings.  In sum, the Veteran and his representative essentially argue that the RO did not evaluate, interpret, and weigh the evidence correctly.  This is not CUE.  
Accordingly, the Board finds that the correct facts, as they were known at the time, were before the Board; there was no undebatable error, the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and the denial of entitlement to an evaluation in excess of 20 percent, prior to April 20, 2009, was based on the record and law that existed at the time of the prior adjudication in question.  Thus, there was no CUE in the October 7, 2009, decision of the Board which denied entitlement to an evaluation in excess of 20 percent, prior to April 20, 2009, for the service-connected pes planus with Taylor's bunion right fifth metatarsal head.
In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the Board decision as to the issues of entitlement to service connection for a right hip disorder claimed as secondary to the service-connected pes planus with Taylor's bunion right fifth metatarsal head, and entitlement to an evaluation in excess of 20 percent, prior to April 20, 2009, for the service-connected pes planus with Taylor's bunion right fifth metatarsal head.  Accordingly, the Veteran's motion is denied.

ORDER

The motion for revision of the October 7, 2009, Board decision as to the issue of entitlement to service connection for a right hip disorder claimed as secondary to the service-connected pes planus with Taylor's bunion right fifth metatarsal head, on the basis of CUE is denied.

The motion for revision of the October 7, 2009, Board decision as to the issue of entitlement to an evaluation in excess of 20 percent, prior to April 20, 2009, for the service-connected pes planus with Taylor's bunion right fifth metatarsal head, on the basis of CUE is denied.


                       ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



